Citation Nr: 1203847	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-45 598	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel







REMAND

The appellant had service in the Michigan Army National Guard from October 1954 to October 1960.  He also had service in the Army Reserve from October 1960 to September 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The evidence of record establishes that the appellant served in the Michigan Army National Guard from October 1954 to October 1960.  This is demonstrated by the National Guard Bureau (NGB) Form 22, Report of Separation and Record of Service in the Army National Guard of Michigan, that is of record.  The form notes the current period of service was from October 1957 to October 1960.  The form also notes that the appellant had an immediate prior period of service from October 1954 to October 1957.  Finally, the form shows that the appellant was reverted to Army Reserve control to complete his remaining service obligation of two years.  There is an Honorable Discharge Certificate of record that documents the appellant's discharge from the Army Reserve in September 1962.

The NGB Form 22 listed the appellant's military occupational specialty (MOS) as a cook's helper.  The form does not reflect any periods of active duty, or active duty for training, during the three year enlistment covered by the form.  

The appellant submitted his claim for service connection in February 2009.  He contends that he exposed to acoustic trauma in service and that he has a hearing loss from such exposure.  He also contends that he has had a ringing in his ears for over 50 years.  More specifically, the appellant maintains that he had three two-week periods of training in the summers of 1958, 1959, and 1960 where he was part of a howitzer battalion.  He relates that he was exposed to noise from the firing of 105-millimeter (mm) cannons.  He has stated that he was not afforded any type of hearing protection.

The law provides that a claimant may be granted service connection for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2011).  The definition encompasses members of the National Guard.

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist "veterans" in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2011).

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); see also Acciola v. Peake, 22 Vet. App. 320, 324 (2008); Smith v. Shinseki, 24 Vet. App. 40, 44-45 (2010).  

The agency of original jurisdiction (AOJ) obtained the appellant's available military records during the course of the appeal.  The Michigan National Guard provided a copy of the NGB Form 22 referenced above.  A copy of a reenlistment physical examination and Report of Medical Examination, dated in October 1957, was also provided.  No hearing loss or tinnitus was noted on the physical examination or reported by the appellant on his history form.  However, the appellant's unit was listed in block # 11 of the SF-88, Report of Medical Examination, and block #11 on the SF-89, Report of Medical History, as Battery A, 177th Field Artillery Battalion.

The AOJ also obtained records from the Records Management Center (RMC) in April 2009.  The records pertained to the appellant's retention in the Army Reserve.  He was noted to be in an inactive status.  The records included a quadrennial physical examination that was dated in October 1961.  There was no finding of hearing loss or tinnitus on the physical examination and no report of same by the appellant on his history form.  There was another copy of the October 1957 examination report included.  The Board notes that the appellant's hearing was tested by way of the whispered voice and spoken voice tests on both examinations with a reported score of 15/15 for all tests.

The appellant submitted a copy of a private audiology examination from August 2008.  The audiogram showed evidence of a hearing loss that qualifies as impaired hearing under 38 C.F.R. § 3.385.  However, there was no opinion as to a possible etiology included in the examination.  It is not clear from the report whether a diagnosis of tinnitus was made or suspected.  The report notes that the appellant was referred for his examination by a Dr. Swamy and that follow-up with Dr. Swamy was recommended.

The appellant has not identified any records from Dr. Swamy as relevant to his appeal.  However, on remand he should be asked to provide such records or authorize the AOJ to obtain them if they provide relevant evidence for his claim.

The appellant was not afforded a VA examination.  VA must provide a medical opinion when four elements are met: (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) the evidence establishes that the claimant suffered an in-service event, injury, or disease; (3) there is evidence that a disability or recurrent symptom of a disability may be associated with the claimant's service; and (4) there is insufficient evidence for VA to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006).

The Board finds that there is competent evidence of a current disability.  The appellant has provided lay evidence of exposure to acoustic trauma during three specific periods of ACDUTRA.  Although the record has not yet been developed to confirm those periods of ACDUTRA, there is no reason to doubt the appellant's credibility.  The appellant is competent to provide lay evidence of symptoms, particularly tinnitus despite the lack of medical evidence in the record.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the record shows there is evidence that the claimed disabilities may be associated with any of three periods of ACUDTRA.  The October 1957 physical examination lists the appellant's unit as an artillery unit.  Finally, the evidence of record is not sufficient to make a decision on a claim.  Therefore, a VA examination is required.

The United States Court of Appeals for Veterans Claims (Court), issued a decision in the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp 2011) and 38 C.F.R. § 3.159(b) (2011) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  (emphasis added).  

The issue of the appellant's status as a "veteran" has not yet been resolved.  As the above case citations show, he must establish such status by demonstrating that he has a service-connected disability related to his claimed periods of ACDUTRA.  As such, he must be provided with the requisite notice on how to substantiate his claim for service connection to include how to establish his status as a veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims folder and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 are complied with and satisfied.  The appellant should be notified of how he can establish his status as a veteran in this case.

2.  The AOJ should contact the appellant and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

In particular, the appellant should be advised to submit the records from Dr. Swamy or authorize the AOJ to obtain them if they are relevant to his claim.

The appellant should be advised that records of treatment for hearing loss and tinnitus in the years since service, and prior to his claim, are important for substantiating his claim for service connection.  He should also be informed that he can submit other evidence to demonstrate a history of hearing loss and/or tinnitus as well as to document his claimed periods of ACDUTRA.

3.  The AOJ should contact the Michigan National Guard to determine if they have records to show that Battery A, 177th Field Artillery Battalion, participated in ACDUTRA exercises in 1958, 1959, and/or 1960.

4.  Upon completion of the above development, the appellant should be afforded an audiology examination to assess his claims for service connection for hearing loss and tinnitus.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner is advised that the appellant is claiming he was exposed to acoustic trauma in service as a result of being exposed to fire from 105-mm howitzers during training periods in the summers of 1958, 1959, and 1960.  Even if additional documentary evidence is not obtained to show such training, the appellant's statements, and the identification of him being assigned to an artillery unit, are sufficient to consider his claimed exposure as consistent with his service.  The appellant is also considered competent to provide lay evidence of having tinnitus since service.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the appellant's hearing loss and tinnitus are related to his military service.  A complete rationale for all conclusions must be included in the report provided.  Any medical record reviewed and relied on by the examiner must be included in the claims folder.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  (The AOJ should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)  

5.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by the AOJ.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


